Case 19-15835-VFP   Doc 1    Filed 03/22/19 Entered 03/22/19 14:58:29   Desc
                            Petition Page 1 of 9
Case 19-15835-VFP   Doc 1    Filed 03/22/19 Entered 03/22/19 14:58:29   Desc
                            Petition Page 2 of 9
Case 19-15835-VFP   Doc 1    Filed 03/22/19 Entered 03/22/19 14:58:29   Desc
                            Petition Page 3 of 9
Case 19-15835-VFP   Doc 1    Filed 03/22/19 Entered 03/22/19 14:58:29   Desc
                            Petition Page 4 of 9
Case 19-15835-VFP   Doc 1    Filed 03/22/19 Entered 03/22/19 14:58:29   Desc
                            Petition Page 5 of 9
Case 19-15835-VFP   Doc 1    Filed 03/22/19 Entered 03/22/19 14:58:29   Desc
                            Petition Page 6 of 9
Case 19-15835-VFP   Doc 1    Filed 03/22/19 Entered 03/22/19 14:58:29   Desc
                            Petition Page 7 of 9
Case 19-15835-VFP   Doc 1    Filed 03/22/19 Entered 03/22/19 14:58:29   Desc
                            Petition Page 8 of 9
Case 19-15835-VFP   Doc 1    Filed 03/22/19 Entered 03/22/19 14:58:29   Desc
                            Petition Page 9 of 9
